SECOND DIVISION
                                 ANDREWS, P. J.,
                              MCFADDEN and RAY, JJ.

                     NOTICE: Motions for reconsideration must be
                     physically received in our clerk’s office within ten
                     days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules/


                                                                    February 19, 2015




In the Court of Appeals of Georgia
 A14A1902. EDWARDS v. THE STATE.
 A14A1903. EDWARDS v. THE STATE.

       RAY, Judge.

       A jury convicted Randy Edwards of one count of making a false statement and

writing (OCGA § 16-10-20). He was convicted because, although he had obtained

and pawned the title to a car, he signed an official Cancellation of Certificate of Title

for Scrap Vehicles form falsely stating that he had not obtained the title and that there

were no security interests or liens on the vehicle. In Case No. A14A1902, he appeals

from that conviction and from the trial court’s denial of his motion for new trial,

arguing that his trial counsel rendered ineffective assistance by failing to file a special

demurrer or other challenge to the indictment. He also challenges the sufficiency of

the evidence.
       As a result of statements he made to a police officer while he was in custody

during the investigation of Case No. A14A1902, Edwards was then charged and

convicted of five counts of terroristic threats and acts (OCGA § 16-11-37 (a)). In

Case No. A14A1903, he appeals from his conviction and the trial court’s denial of his

motion for new trial, arguing that his trial counsel rendered ineffective assistance for

failing to file a special demurrer or otherwise challenge the indictment, and that the

trial court erred in failing to direct a verdict of acquittal.

       We have consolidated these cases for purpose of appeal. After careful review,

we affirm in both cases.

       “On appeal from a criminal conviction, the evidence must be viewed in the

light most favorable to support the verdict, and [the defendant] no longer enjoys a

presumption of innocence[.]” (Citations and punctuation omitted.) Jackson v. State,

252 Ga. App. 268, 268 (1) (555 SE2d 908) (2001). On appeal, this Court determines

only whether the evidence authorized the jury to find the defendant guilty beyond a

reasonable doubt, and in doing so, we neither weigh that evidence nor judge the

credibility of witnesses. Id. We will consider each case in turn.

       1. Case No. A14A1902. The record shows that in October 2011, Edwards

entered into a pawn contract with Complete Cash, a title pawn business in Rome. As

                                             2
part of the transaction, Edwards provided, inter alia, a title to his 1988 Chevrolet van,

proof of address, and driver’s license. After the loan process was complete, Complete

Cash allowed the contracted 30 days for the customer to fully repay the loan. After

the 30-day period, Edwards had not paid the loan, and Complete Cash tried many

times to contact him from November through March 2011. Edwards never made a

payment on the loan until he paid it in full in June 2012.

      On November 29, 2011, Edwards sold the van to Newell Recycling for scrap,

and Newell Recycling paid him $540. On that date, Edwards completed a

Cancellation of Certificate of Title for Scrap Vehicles form in conjunction with the

sale. The form clearly states that the form was to be delivered to the Department of

Revenue - Motor Vehicle Division in Atlanta within 72 hours of purchase. On that

form, Edwards checked that there were no security interests or liens on the vehicle

and that he had “not obtained a Certificate of Title on this vehicle or lost the

Certificate of Title.” The documents completed by Edwards were submitted to the

Georgia Department or Revenue.

      About two weeks after he sold the vehicle for scrap, Edwards told a

representative of Complete Cash , who had called in an attempt to collect on the debt,

that the vehicle had broken down on Interstate 75.

                                           3
      (a) OCGA § 16-10-20 provides that a person commits the offense of making

a false statement or writing, in part, when that person

      knowingly and willingly falsifies, conceals, or covers up by any trick,
      scheme, or device a material fact; makes a false, fictitious, or fraudulent
      statement or representation; or makes or uses any false writing or
      document, knowing the same to contain any false, fictitious, or
      fraudulent statement or entry, in any matter within the jurisdiction of
      any department or agency of state government.” (Emphasis supplied).


      Edwards contends that there is insufficient evidence to demonstrate that he

made a false statement regarding a matter within the jurisdiction of a State department

or agency. This is without merit. The Cancellation of Certificate of Title for Scrap

Vehicles form completed by Edwards clearly states that it was to be sent to the

Department of Revenue - Motor Vehicles Division. The Department of Revenue -

Motor Vehicles Division is clearly a “department or agency of state government” as

defined by the statute. See generally Grant v. State, 227 Ga. App. 88, 92 (2) (488

SE2d 79) (1997).

      (b) Edwards next asserts that his trial counsel rendered ineffective assistance

for failing to file a special demurrer to the indictment because the indictment failed

to name the entity to whom the false statement had been tendered. To the extent that


                                          4
Edward’s trial counsel should have sought greater specificity in the indictment, “such

an argument would be made in a special demurrer.” (Footnote omitted.) Chapman v.

State, 318 Ga. App. 514, 517 (1) (a) (733 SE2d 848) (2012). This defense fails in the

context of Edward’s claim for ineffective assistance because he cannot demonstrate

prejudice.

      If a timely special demurrer is granted, the trial court quashes the
      indictment. However, the quashing of an indictment merely bars trial on
      the flawed indictment; it does not bar the State from reindicting the
      defendant. Thus, even if [Edward’s] attorney had filed a demurrer, it
      would not have prevented the State from reindicting and trying
      [Edwards]. And [Edwards] does not argue that the imperfect indictment
      prejudiced his defense in any way, instead, he argues that the count was
      void. Under these circumstances, [Edwards] has failed to show that he
      was prejudiced by his attorney’s failure to file a special demurrer.


(Punctuation and footnotes omitted.) Id.

      2. Case No. A14A1903. While he was in custody after being arrested for the

charges in Case No. A14A1902, Floyd County police detectives Jeff Jones and Byron

McCarley attempted to question Edwards in an interview room at the jail. After the

detectives informed Edwards of his Miranda rights, Edwards invoked his right to

counsel and the interview was terminated. At that time, Edwards attempted to leave


                                           5
the interview room alone, in violation of jail protocol. Detective Jones tried to get him

to come back into the interview room, but the jail’s booking personnel “took control

of” Edwards and placed him in the juvenile holding room.

      As the detectives left the jail, they walked past the juvenile holding room. At

that time, Edwards addressed the detectives through a door with a glass panel, and

Detective Jones audio recorded parts of the verbal exchange. During the exchange,

Edwards told Detective Jones that he wished to

      watch you and your loved one, your wife, kids die in a car wreck . . .
      laugh[,] cause your day in hell is coming. . . . I hope you die and go to
      hell. . . . I hope your kids die. Seriously I do. . . . Seriously every night
      I get on my knees from now on hoping that the old man named Satan
      does something to your stinking ass, to your kids, or somebody you love
      man. Every day for the rest of my life until I hear it and see it for myself
      . . . You got me charged with a non-violent crime, that means I’m gonna
      get out of jail or whatever I’m gonna make bond. You ain’t gonna stop
      that. But every day until I die I will pray that Jeff Jones will suffer from
      something, every day from today on. . . .


Detective Jones’ recording was played for the jury. In the recording, Detective Jones

is heard laughing at one of Edwards’ comments , but at trial he testified that he

laughed because he wanted to give the appearance that he was not afraid or in fear at



                                           6
the time. Detective Jones further stated that he felt terrorized by the statements and

that they put him in fear of the safety of himself and his family.

      After the close of evidence, the jury convicted Edwards of five counts of

making terroristic threats. The trial court denied his motion for new trial, and he

appeals.

      (a) Edwards argues that the trial court erred in failing to direct verdicts of

acquittal on each count of terroristic threats because the statements he made to

Detective Jones do not rise to a violation of OCGA § 16-10-37.

      “A person commits the offense of a terroristic threat when he or she threatens

any crime of violence[ ] . . . with the purpose of terrorizing another[.]” OCGA § 16-

11-37 (a). Accord Clement v. State, 309 Ga. App. 376, 379 (1) (710 SE2d 590) (2011)

(To sustain a conviction for making terroristic threats, the State must establish two

elements: “(a) that the defendant threatened to commit a crime of violence against the

victim, and (b) that the defendant did so with the purpose of terrorizing the victim”)

(citation omitted). Furthermore, “OCGA § 16-11-37 encompasses threats of physical

violence directed toward an absent third party.” (Punctuation and footnote omitted.)

Nassau v. State, 311 Ga. App. 438, 441 (715 SE2d 837) (2011). And, “a defendant



                                          7
need not have the immediate ability to carry out the threat to violate OCGA § 16-11-

37 (a).” (Punctuation and footnote omitted.) Id.

      Edwards argues that statements he made to Detective Jones did not constitute

a terroristic threat because the statements did not specifically threaten that he would

commit “violence against” Detective Jones or his family. Although OCGA § 16-11-

37 does not define ‘threat,’ this Court has found that under the plain and ordinary

meaning of the word, “‘threat’ refers to a communication, declaration, or expression

of an intention to inflict harm or damage.” (Footnote omitted.) Clement, supra. Here,

Edwards’ repeated declaration that he wished Detective Jones and his family to

suffer, combined with his statement that he was likely to be released from jail soon,

is sufficient for the jury to infer that Edwards did, in fact, intend his statements to

threaten violence against Detective Jones and his family. See Clement, supra, (A

threat under this Code Section “need not take any particular form or be expressed in

any particular words, and may be made by innuendo or suggestion”) (punctuation and

citation omitted); Jordan v. State, 214 Ga. App. 346, 346-347 (447 SE2d 341) (1994)

(evidence sufficient to sustain conviction of terroristic threat when defendant told an

officer during a pat-down that the officer “better get a bulletproof vest for [his] head,

because we got your 308’s, your 9 millimeters, and your UZI’s. We got it all.”);

                                           8
Enuka v. State, 314 Ga. App. 466, 467-468 (1) (724 SE2d 471) (2012) (evidence was

sufficient to sustain conviction of terroristic threat where defendant, after an enraged

confrontation, angrily returned to the scene to tell the victim that he was a “dead

man”).

      Edwards asserts that the convictions were not warranted because the following

facts proved that Detective Jones was not terrorized by the threats: that Edwards was

in custody when they were made; no immediate action was taken by the detectives

with regard to the threats; and Detective Jones laughed during the exchange, proving

that he was not terrorized by the threats. However, “[t]he crime of making terroristic

threats focuses solely on the conduct of the accused and is completed when the threat

is communicated to the victim with the intent to terrorize.”) (Footnote omitted.)

Armour v. State, 265 Ga. App. 569, 571 (1) (594 SE2d 765) (2004). We find no error.

      (b) Edwards next argues that his trial counsel rendered ineffective assistance

by failing to file a special demurrer to the indictment because the indictment failed

to name Detective Jones’s family members who were threatened. However, contrary

to Edwards’ assertion, the indictment does, in fact, specifically mention detective

Jones’ family members by first initial and last name. Further, this argument fails for

the reasons articulated in Division 1 (b) of this opinion.

      Judgment in Case No. A14A1902 affirmed, and judgement in Case No.

A14A1903 affirmed. Andrews, P. J., and McFadden, J., concur.



                                           9